

117 S842 IS: To amend the Internal Revenue Code of 1986 to ensure that the 2021 Recovery Rebates are not provided to illegal immigrants. 
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 842IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Cruz (for himself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that the 2021 Recovery Rebates are not provided to illegal immigrants. 1.Prohibiting 2021 Recovery Rebates from being provided to illegal immigrants(a)In generalSubsection (c) of section 6428B of the Internal Revenue Code of 1986, as added by section 9601 of the American Rescue Plan Act of 2021, is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), and(2)by inserting after paragraph (1) the following:(2)as determined by the Secretary in coordination with the Secretary of Health and Human Services and the Secretary of Homeland Security, any alien who is not lawfully present (as such term is used in section 36B(e)(1)),.(b)Modification of definition of valid identification numberSubparagraph (D) of section 6428B(e)(2) of the Internal Revenue Code of 1986, as added by section 9601 of the American Rescue Plan Act of 2021, is amended to read as follows: (D)Valid identification number(i)In generalFor purposes of this paragraph, except as provided in clause (ii), the term valid identification number means a social security number (as such term is defined in section 24(h)(7)). (ii)Special rule for employment-authorized nonimmigrants(I)In generalFor purposes of this paragraph, in the case of an alien admitted to the United States pursuant to a nonimmigrant visa described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) to whom a social security number has been issued pursuant to section 205(c)(2)(B)(i)(I) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(i)(I)), the term valid identification number means only such a social security number with respect to which employment is authorized on the date of enactment of this section. (II)Determination(aa)In generalThe Secretary shall take all necessary measures to determine whether employment is authorized with respect to such a social security number.(bb)Coordination requiredThe Secretary of Homeland shall provide information to the Secretary with respect to whether aliens to whom a social security number has been issued are authorized to be employed in the United States. (iii)Adoption taxpayer identification numberFor purposes of subparagraph (C), in the case of a dependent who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such dependent..(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021. 